ULTIMUS Your Fund Matters FILED VIA EDGAR October 24, 2011 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Williamsburg Investment Trust File Nos. 811-5685; 33-25301 Post-Effective Amendment No.53 Ladies and Gentlemen: On behalf of Williamsburg Investment Trust (the “Registrant”), attached for filing is Post-Effective Amendment No. 53 (the “Amendment”) to Registrant’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective 60 days after filing pursuant to Rule 485(a) under the Securities Act of 1933. The Amendment is being filed for the purpose of incorporating changes to the name, investment strategies and fundamental investment limitations of the FBP Value Fund and FBP Balanced Fund (the “Funds”) and changes to the investment objective of the FBP Value Fund.A proxy statement has been filed with the Securities & Exchange Commission for the purpose of seeking shareholder approval of the Funds’ new fundamental investment limitations and the new non-fundamental investment objective for the FBP Value Fund. Please contact the undersigned at 513/587-3418 with your questions and comments concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com
